                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     THERESA BROOKE,                                     Case No. 19-cv-06689-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY THE
                                                 v.                                          COURT SHOULD NOT IMPOSE
                                  10
                                                                                             SANCTIONS FOR PLAINTIFF’S
                                  11     INDEPENDENCE MENLO HOTEL                            FAILURE TO COMPLY WITH COURT
                                         OWNER LLC,                                          ORDERS
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Theresa Brooke filed this action on October 18, 2019. Dkt. No. 1. The Clerk of

                                  15   the Court issued summons on October 21, 2019. Dkt. No. 5. On November 7, 2019, the Court

                                  16   directed Ms. Brooke to consent to or decline magistrate judge jurisdiction within 14 days. Dkt.

                                  17   No. 6. Ms. Brooke did not file a consent or declination. The Clerk issued two additional notices

                                  18   on December 4, 2019 and January 2, 2020 directing Ms. Brooke to indicate whether she consented
                                  19   to or declined magistrate judge jurisdiction. Dkt. No. 10, 11. As of the date of this order, Ms.

                                  20   Brooke has not responded to any of these notices.

                                  21          On November 11, 2019, Ms. Brooke filed a returned summons showing service of the

                                  22   complaint upon an Albert Damonte for C T Corporation System, Inc. on October 23, 2019 and

                                  23   requested entry of default against defendant Independence Menlo Hotel Owner LLC

                                  24   (“Independence Menlo”). Dkt. Nos. 7, 8. The Clerk declined to enter default, noting that the

                                  25   proof of service indicated that the party served was not the same as the party listed on the

                                  26   summons. Dkt. No. 9. Ms. Brooke filed nothing with the Court indicating that she had taken any
                                  27   action to address the problem the Clerk identified.

                                  28          On January 3, 2020, the Court issued an order to show cause as to why this action should
                                   1   not be dismissed for failure to prosecute. Dkt. No. 12. The Court ordered Ms. Brooke to submit a

                                   2   written response by January 16, 2020 and to appear and show cause on January 21, 2020. Id. The

                                   3   Court warned Ms. Brooke that failure to comply with the order may result in the dismissal of this

                                   4   action. See Fed. R. Civ. P. 41(b).

                                   5          On January 15, 2020, Independence Menlo appeared and answered the complaint. Dkt No.

                                   6   16.

                                   7          Ms. Brooke did not file a written response to the show cause order, did not appear as

                                   8   ordered on January 21, 2020, and has not otherwise communicated with the Court about this

                                   9   matter. Dkt. No. 17.

                                  10          Having repeatedly ignored this Court’s orders, plaintiff’s counsel of record, P. Kristofer

                                  11   Strojnik is ORDERED TO SHOW CAUSE why the Court should not impose monetary or other

                                  12   sanctions against him and/or his client for failure to comply with the Clerk’s notices requiring
Northern District of California
 United States District Court




                                  13   consent to or declination of magistrate jurisdiction, and failure to comply with the Court’s order to

                                  14   file a show cause response and to appear at the January 21, 2020 hearing. A written response to

                                  15   this order must be filed by January 24, 2020. The Court will hold a hearing on this order to show

                                  16   cause on January 28, 2020 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South First Street, San

                                  17   Jose, California 95113. Mr. Strojnik must attend this hearing in person.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 21, 2020

                                  20

                                  21
                                                                                                    VIRGINIA K. DEMARCHI
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
